DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, Fig. 7 (claims 1, 3-4, 7, 9-10, 14-16) in the reply filed on 09/10/2021 is acknowledged.
Claims 2, 5-6, 8, 11-13, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 9 and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 recites “a cooling part” but it is not clear/defined which part it is referring to. For examination purpose the cooling channel 190 has been interpreted as the cooling part.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2018/0204735 A1, has a priority date Sept 30, 2015) in view of  JP2003-100736 (Applicant provided IDS)

Regarding claim 1: Yuasa teaches in Fig. 1 about a substrate processing apparatus comprising:


    PNG
    media_image1.png
    751
    868
    media_image1.png
    Greyscale


a process chamber 201 configured to process a substrate [0025];
a transfer chamber (comprising 638, 639 [0027]) in commumication  (through the controller in Fig. 2) with a lower portion of the process chamber, and configured to transfer the substrate to a substrate support 217 [0036] disposed in the process chamber [0087], and
a heating chamber (comprising 659’s on both side of the chamber, [0045]) in communication (through the controller in Fig. 2) with a lower portion of the transfer chamber, and configured to heat the substrate support and the substrate [0125].

Yuasa does not explicitly talk about the heating chamber with a lower portion of the transfer chamber.

However ‘0736 teaches in page 2 about the heating chamber (wait chamber 3 with plural heaters 40) with a lower portion of the transfer chamber (load lock chamber is directly under the process tube 15)


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a heating chamber with a lower portion of the transfer chamber organic matters, impurities or the like adsorbed on the wafer surface can be eliminated in advance by heating the wafer group, in the waiting chamber by the heaters prior to delivering to the process tube, entering of the strange substances adsorbed on the wafers can be reduced and quality and reliability of the treatment can be enhanced (‘0736, page 2).


5.	Claims 1, 3-4, 7, 14-16 are rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2018/0204735 A1, has a priority date Sept 30, 2015) in view of Su et al (US 2011/0308453 A1) and Shinozaki et al. (US Patent 6,464,825)

Regarding claim 1: Yuasa teaches in Fig. 1 about a substrate processing apparatus comprising:


    PNG
    media_image1.png
    751
    868
    media_image1.png
    Greyscale


a process chamber 201 configured to process a substrate [0025];
a transfer chamber (comprising 638, 639 [0027]) in commumication  (through the controller in Fig. 2) with a lower portion of the process chamber, and configured to transfer the substrate to a substrate support 217 [0036] disposed in the process chamber [0087], and
a heating chamber (comprising 659’s on both side of the chamber, [0045]) in communication (through the controller in Fig. 2) with a lower portion of the transfer chamber, and configured to heat the substrate support and the substrate [0125].

Yuasa does not explicitly talk about the heating chamber with a lower portion of the transfer chamber.

However Yuasa teaches in [0046] that the heating chamber can have other arrangements. Su teaches in Fig. 2A about heating chamber (comprising 121A, 121B) with a lower portion of the transfer chamber ([0028] teaches he substrate carrier 114 is shown in process position, but may be moved to a lower position where, for example, the substrates "S" may be loaded or unloaded which can be interpreted as the transfer chamber and the heaters 121A, 121B are still under or below the transfer chamber/location/position). Shinozaki also teaches in Fig. 1 that heating chamber (comprising 108’s) under transfer location/position through 106).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to rearrange Yuasa heating chamber 659 in a lower portion (around 624 ) of the transfer chamber (comprising 638, 639) according to the teachings of Su for finer temperature control of the substrate [0028] and Shinozaki to heat the substrate [col.1, lines 45-47), since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.



Regarding claim 3: Yuasa teaches as marked above wherein a length of the transfer chamber in a direction perpendicular to a surface of the substrate is shorter than a length of the heating chamber in the direction perpendicular to the surface of the substrate.

Regarding claim 4: Yuasa teaches as marked above wherein a length of the heating chamber in a direction perpendicular to a surface of the substrate is at least a length of a region mounting the substrate in the substrate support. 

Regarding claim 7: Yuasa teaches an elevation mechanism (comprising 115, 217 etc.) configured to elevate the substrate support: and
a controller (Fig. 2) configured to control the elevation mechanism so as to alternately perform lowering of the substrate support and replacement between a plurality of processed substrates and a plurality of unprocessed substrates such that mounted unprocessed substrates are collectively heated.

Regarding claim 14: Yuasa teaches in Fig. 1-2 wherem the transfer chamber, the heating chamber, and the process chamber communicate with each other, and
wherein the substrate processing apparatus further comprises an exhaust part 231 [0033] configured to vacuum-exhaust a space of each of the transfer chamber, the heating chamber, and the process chamber.

Regarding claim 15: Yuasa teaches SiC member [0036] provided on a wall of the heating chamber.

Regarding claim 16: Yuasa teaches wherein the heating chamber includes a cooling part 232 90031], [0033].


6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2018/0204735 A1, has a priority date Sept 30, 2015) in view of Su et al (US 2011/0308453 A1) and Shinozaki et al. (US Patent 6,464,825) and further in view of Wada et al. (US PGPUB 2014/0256160 A1)

Regarding claim 9: Yusasa teaches an elevation mechanism (comprising 115, 217 etc.) configured to elevate the substrate support:
a heater having a plurality of zones and configured to heat the process chamber and
a controller (Fig. 2) configured to control the elevation mechanism and the heater to switch control of a heater provided at a lower zone of the plurality of zones of the heater when the substrate support is lowered.

Yuasa in view of Su and Shinozaki does not explicitly talk about a heater having a plurality of zones and configured to heat the process chamber and the heater to switch control of a heater provided at a lower zone of the plurality of zones of the heater when the substrate support is lowered.




Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to switch control of the heater at a lower zone depending on the temperature sensors reading and vertical movement of the stacked wafers to save power.

Regarding claim 10: As explained in claim 9, Wada teaches wherein the controller is configured to control the heater to fix or reduce electric power to the heater provided at the lower zone of the plurality of zones of the heater when the substrate support is lowered. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897